  Case 19-45676            Doc 10      Filed 09/21/19 Entered 09/21/19 09:40:13                    Main Document
                                                    Pg 1 of 5
                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

          In re:
AUSTIN JOSHUA WILLIAMS,                                         Case No. 19-45676-399
                                                                Chapter 13
               Debtor(s)                                        Hearing Date: 11/6/2019 at 10:30AM
                                                                Hearing Location: Courtroom 5N

                                                CHAPTER 13 PLAN
  1.1      A limit on the dollar amount of a secured claim, which                ___ Included
           may result in a partial payment or no payment at all to               _X_ Not Included
           the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,                        ___ Included
           nonpurchase-money security interest.                                  _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                             ___ Included
                                                                                 _X_ Not Included

Part 1.           NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an
option does not indicate that the option is appropriate in your circumstances or that it is permissible in the Eastern
District of Missouri. Plans that do not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS:           Your rights may be affected by this plan. Your claim may be reduced, modified,
or eliminated. You should read this plan carefully and discuss it with your attorney, if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one. If you oppose the plan's
treatment, you or your attorney must file an objection to confirmation in accordance with the Eastern District of
Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further notice if no
objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.           PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows:
(complete one of the following payment options)

   (A) $300.00 per month for 36 months.

2.2      Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall
provide the Chapter 13 Trustee with a copy of each return required to be filed during the life of the plan. The
Debtor shall send any tax refund received during the pendency of the Chapter 13 case to the Trustee; however,
Debtor may retain a portion of a tax refund to pay income taxes owed to any taxing authority for the same
period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers and refundable tax
credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3     Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of _________, if any, to
be paid to the Trustee.

Part 3.           DISBURSEMENTS
Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee
will make the payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except per month
  Case 19-45676          Doc 10       Filed 09/21/19 Entered 09/21/19 09:40:13                   Main Document
                                                   Pg 2 of 5
disbursements described below. However, if there are funds available after payment of equal monthly payments in paragraph
3.5 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until paid in full before
distributing to the next highest paragraphs:

3.1      Trustee.     Pay Trustee a percentage fee as allowed by law.

3.2       Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory
contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as follows:
  CREDITOR NAME                    TOTAL AMOUNT DUE                        CURE PERIOD (6 months or less)
                                                                           6 months
3.3       Pay the following sub-paragraphs concurrently:
  (A) Post-petition real property lease payments. Debtor assumes executory contract for real property with
  the following creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with
  terms of the original contract as follows:
  CREDITOR NAME                    MONTHLY PAYMENT

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for personal
  property with the following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in
  accordance with terms of the original contract as follows:
  CREDITOR NAME                  MONTHLY PAYMENT                       EST MONTHS REMAINING

  (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than
  Debtor's residence.) Maintain payments of the following continuing debt(s) in accordance with terms of the
  original contract with any arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
  make payments in the amount listed below or as adjusted by the creditor under terms of the loan agreement.
  CREDITOR NAME                   MONTHLY PAYMENT

  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured
  by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor
  under terms of loan agreement) to:
  CREDITOR NAME                   MONTHLY PAYMENT                                 BY DEBTOR/TRUSTEE
    Homepoint Financial                   $325.00                                 Debtor

  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided
  for elsewhere in the plan) in full in equal monthly installments over the life of the plan, estimated as:
  CREDITOR NAME                             TOTAL AMOUNT DUE                          INTEREST RATE

3.4      Attorney Fees. Pay Debtor's attorney $2,400.00 in equal monthly payments over 24 months (no less
 than 18 months). Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below.

3.5       Pay the following sub-paragraphs concurrently:
  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts paid
  under paragraphs 3.3(C) or (D) in equal monthly installments over the period set forth below and with the
  interest rate identified below, estimated as follows:
  CREDITOR NAME                    TOTAL AMOUNT DUE            CURE PERIOD             INTEREST RATE
     Homepoint Financial            $3,000.00                   36 months                 0%
  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly payments
  over the period set forth below with 7.00% interest:
  CREDITOR          EST BALANCE DUE                 REPAY PERIOD          TOTAL w/ INTEREST
                                                    36 months

(C) Secured claims subject to modification. Pay all other secured claims the fair market value of the collateral,
as of the date the petition was filed, in equal monthly payments over the period set forth below with 7.00%
interest and with any balance of the debt to be paid as non-priority unsecured debt under paragraph 3.9(A),
estimated as set forth below. If no period is set forth below for a claim to be paid under this paragraph, the
  Case 19-45676         Doc 10      Filed 09/21/19 Entered 09/21/19 09:40:13               Main Document
                                                 Pg 3 of 5
claim will be paid over the plan length.
  CREDITOR                BALANCE DUE              FMV       REPAY PERIOD TOTAL w/ INTEREST
    MSD                   $500.00                  $30,000.00 36 months        $555.78

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be paid by
  Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly
  installments over the period and with interest as identified below:
  CREDITOR EST BALANCE                TRUSTEE/CO-DEBTOR               PERIOD              INTEREST RATE

  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed pursuant
  to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition
  fees and costs which the Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal
  monthly payments over the remainder of the plan duration and shall not receive interest.

3.6       Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any additional Debtor's
attorney's fees allowed by the Court.

3.7       Pay sub-paragraphs concurrently:
  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt to be
  paid by Trustee or by the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as
  identified below:
  CREDITOR NAME EST TOTAL DUE                    TRUSTEE/CO-DEBTOR INTEREST RATE

  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a
  governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s) after completion of
  the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments that become due after filing shall be
  paid directly by Debtor(s):
  CREDITOR                TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE

 3.8      Priority Claims. Pay priority claims allowed under § 507 that are not addressed       elsewhere in the
plan in full, estimated as follows:
  CREDITOR NAME                          TOTAL AMOUNT DUE

 3.9      Pay the following sub-paragraphs concurrently:
  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed: $28,933.00.
  Amount required to be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical
  Chapter 7 liquidation calculation: $0.00. Amount required to be paid to nonpriority unsecured creditors as
  determined by §1325(b) calculation: $0.00. Debtor guarantees a minimum of $0.00 (Dollar amount or 100%)
  will be paid to non-priority unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the following
 creditor(s). (Choose one).
      Any deficiency shall be paid as non-priority unsecured debt.
      The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended
     claim showing the secured and unsecured deficiency (if any) still owed after sale of the surrendered
     collateral.
 CREDITOR                            COLLATERAL
Navy Federal Credit Union            2014 Honda Accord

  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the
  following creditor(s). Any balance will be paid as non-priority unsecured debt:
  CREDITOR                           CONTRACT/LEASE
  Case 19-45676          Doc 10      Filed 09/21/19 Entered 09/21/19 09:40:13                  Main Document
                                                  Pg 4 of 5
Part 4.             OTHER STANDARD PLAN PROVISIONS

4.1       Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will
make all pre-confirmation disbursements pursuant to § 1326(a).
 4.2           All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a
proof of claim to be entitled to receive payments from the Chapter 13 Trustee.
4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not
be binding on the creditor.
4.4       The Trustee, in the Trustee's sole discretion, may determine to reserve funds for payment to any
creditor secured by a mortgage on real estate pending filing of a claim.
4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.
4.6       Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the
protection of life, health or property and consent cannot be obtained readily.
4.7       All secured creditors shall retain the liens securing their claims until the earlier of the payment of the
underlying debt determined under non-bankruptcy law or discharge under                   § 1328. However, Debtor
will request avoidance of non-purchase money liens secured by consumer goods as well as judicial liens which
impair exemptions and said creditors will not retain their liens if the court enters an order granting Debtor's
request to avoid the liens.
4.8       Any pledged credit union shares or certificates of deposit held by any bank shall be applied to the
amount owed such claimant.

Part 5.           NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or Local Form or deviating from it. Nonstandard
provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this
Plan:

Part 6.         VESTING OF PROPERTY OF THE ESTATE
6.1     Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.          CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan
are identical to those contained in Official Local Form 13 of the Eastern District of Missouri, other than any
Nonstandard Plan Provisions in Part 5.



DATE: 09/05/2019                                DEBTOR:_/s/ Austin Joshua Williams___________




DATE: 09/21/2019                                                     By:_/s/Jonathan Brent                   ____
                                                                 JONATHAN E. BRENT #59169MO
                                                                 Attorney for Debtor
                                                                 462 N Taylor, Ste 105
                                                                 St. Louis, MO 63108
                                                                 (314) 200-5346
                                                                 (314) 735-4046 (Fax)
                                                                 E-Mail: jb@lawbrent.com
  Case 19-45676          Doc 10      Filed 09/21/19 Entered 09/21/19 09:40:13                 Main Document
                                                  Pg 5 of 5




                                         CERTIFICATE OF SERVICE

I.      I certify that a true and correct copy of the Plan was filed electronically on the 21st day of September,
2019 with the United States Bankruptcy Court, and has been served on the parties in interest via e-mail by the
Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.


II.     I certify that a true and correct copy of the Plan was filed electronically with the United States
Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully pre-paid,
addressed to the parties listed below on the 21st day of September, 2019:


Dpt of Education                            HOMEPOINT Financial                         Internal Revenue Service
PO Box 16448                                11511 Luna Road Ste 200                     PO Box 7346
St Paul, MN 55116                           Dallas, TX 75234                            Philedelphia PA 19101-7346




Metropolitan Sewer District                 Missouri Department of Revenue              Navy Federal Credit Union
2350 Market Street                          Bankruptcy Unit                             PO Box 3000
Saint Louis, MO 63103                       PO Box 475                                  Merrifield, VA 22119
                                            301 W High St
                                            Jefferson City, MO 65105


Receivable Management
240 Emery St
Bethlehem, PA 18015




/s/ Jonathan Brent
